     Case 2:90-cv-00520-KJM-DB Document 6997 Filed 12/17/20 Page 1 of 5


 1   XAVIER BECERRA, State Bar No. 118517                     PAUL B. MELLO, State Bar No. 179755
     Attorney General of California                           LISA M. POOLEY, State Bar No. 168737
 2   MONICA N. ANDERSON, State Bar No. 182970                 SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General                        LAUREL E. O’CONNOR, State Bar No. 305478
 3   ADRIANO HRVATIN, State Bar No. 220909                    HANSON BRIDGETT LLP
     Supervising Deputy Attorney General                        1676 N. California Boulevard, Suite 620
 4   ELISE OWENS THORN, State Bar No. 145931                    Walnut Creek, CA 94596
     KYLE A. LEWIS, State Bar No. 201041                         Telephone: (925) 746-8460
 5   LUCAS HENNES, State Bar No. 278361                          Fax: (925) 746-8490
     NAMRATA KOTWANI, State Bar No. 308741                       E-mail: PMello@hansonbridgett.com
 6   Deputy Attorneys General                                 Attorneys for Defendants
      1300 I Street, Suite 125
 7    P.O. Box 944255                                         ROMAN M. SILBERFELD, State Bar No. 62783
      Sacramento, CA 94244-2550                               GLENN A. DANAS, State Bar No. 270317
 8    Telephone: (916) 210-7323                               ROBINS KAPLAN LLP
      Fax: (916) 324-5205                                       2049 Century Park East, Suite 3400
 9    E-mail: Lucas.Hennes@doj.ca.gov                           Los Angeles, CA 90067-3208
     Attorneys for Defendants                                   Telephone: (310) 552-0130
10                                                              Fax: (310) 229-5800
                                                                E-mail: RSilberfeld@RobinsKaplan.com
11                                                            Special Counsel for Defendants

12

13

14                            IN THE UNITED STATES DISTRICT COURT

15                          FOR THE EASTERN DISTRICT OF CALIFORNIA

16                                       SACRAMENTO DIVISION

17

18
     RALPH COLEMAN, et al.,                                 2:90-cv-00520 KJM-DB (PC)
19
                                            Plaintiffs, DEFENDANTS’ OPPOSITION TO
20                                                      PLAINTIFFS’ MOTION TO STRIKE
                    v.
21

22   GAVIN NEWSOM, et al.,
23                                        Defendants.
24

25                                           INTRODUCTION
26         With stunning hypocrisy, Plaintiffs have moved to strike the evidence Defendants presented

27   in response to a direct order from this Court asking the parties to brief the issue of whether it can

28   or should presume cognizable harm to class members whose transfer to necessary inpatient care is
                                                        1
                                                   Defs.’ Opp. Pls.’ Mot. to Strike (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6997 Filed 12/17/20 Page 2 of 5


 1   delayed beyond Program Guide timelines and for reasons outside the court-approved exceptions

 2   to those timelines. (ECF No. 6961.) Each of the declarations Defendants submitted in support of

 3   Defendants’ brief responds to the Court’s new question, which was not put to the parties until

 4   after all other briefing and the submission of evidence had closed. Further, these declarations

 5   directly dispute Plaintiffs’ expert’s overgeneralized and misleading statements of patient harm

 6   contained in a declaration filed after the close of evidence and without warning. Plaintiffs now

 7   appear to be complaining about actions that they themselves set in motion with their untimely

 8   filing.

 9         Plaintiffs’ motion to strike is based on several false premises. They improperly analogize

10   the responsive declarations to Dr. Pablo Stewart’s declaration submitted after the Court ruled that

11   evidence inadmissible as part of Plaintiffs’ evidence for the October 23 hearing, and they claim

12   they are somehow entitled to discovery on the declarants, even though they refused to provide the

13   same for Dr. Stewart before he testified at the October 23 hearing. Plaintiffs’ argument that they

14   were harmed as a result of Defendants’ COVID-19 policies was central to their position at the

15   October 23 hearing. But Plaintiffs failed to establish harm at the hearing, then attempted to slip in

16   evidence alleging harm as part of their closing argument, and now, in response to the Court’s new

17   question, attempt again to offer the Stewart declaration. In contrast, the declarations that support

18   Defendants’ response to the Court’s new questions were not part of Defendants’ evidence for the

19   October 23 hearing because Defendants had no burden with respect to harm. The Court did not

20   ask the parties to address the harm issue at the October 23 hearing. The question of harm is new.

21   Defendants’ declarations are properly before the Court to address it.

22                                              ARGUMENT
23   I.    DEFENDANTS’ DECLARATIONS ARE DIRECTLY RESPONSIVE TO THE QUESTION OF
           WHETHER THE COURT SHOULD PRESUME HARM.
24

25         In response to this Court’s November 19 minute order, Defendants submitted five

26   declarations of various medical professionals, including the declaration of California Department

27   of Corrections and Rehabilitation’s (CDCR) Deputy Director of Mental Health Programs,

28   Dr. Amar Mehta, which discussed the implications of delayed transfers on Coleman patients;
                                                   2
                                                  Defs.’ Opp. Pls.’ Mot. to Strike (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6997 Filed 12/17/20 Page 3 of 5


 1   three declarations of psychiatric experts responding to Dr. Pablo Stewart’s declaration, which was

 2   filed after the October 23 evidentiary hearing; and a declaration from a bioethicist discussing the

 3   ethical justifiability of the steps that the Department of State Hospitals (DSH) has taken to protect

 4   their patients from COVID-19 infection. (ECF Nos. 6976-1, 6976-2, 6976-3, 6976-4, and

 5   6976-5.)

 6         Plaintiffs have moved to strike these declarations, arguing that they are “nonresponsive to

 7   the Court’s November 19 question and instead serve as a medium for Defendants to provide

 8   additional evidence that they should have presented at the October 23, 2020 hearing or with their

 9   Closing Argument or Rebuttal briefs.” (ECF No. 6982 at 2.) Plaintiffs’ argument fails to

10   acknowledge a critical fact about the Court’s November 19 order: it posed an entirely new

11   question, unrelated to the focused questions posed and answered at the October 23 evidentiary

12   hearing. Defendants, accordingly, supplemented their response to the November 19 order with

13   information directly responsive to the Court’s new question concerning whether harm to Coleman

14   class members should be presumed.

15         Indeed, Plaintiffs concede that the Kheriaty declaration directly addresses how the Court

16   should weigh any harm that Coleman class members experience as a result of their COVID-19

17   screening policies. (ECF No. 6982 at 2:10-19.) And the Kheriaty declaration responds directly to

18   the Court’s question of whether it should “presume cognizable harm to class members whose

19   transfer to necessary inpatient care is delayed beyond Program Guide timelines and for reasons

20   outside the court-approved exceptions to those timelines.” (ECF No. 6961.) Dr. Kheriaty’s

21   declaration provided the medical and public health reasons that require the rejection of any

22   presumption of harm in the context of the ongoing pandemic. This independent expert’s

23   declaration explained the different interests that must be weighed when determining the correct

24   course of action to preserve patient health and safety, and further explained why some of those

25   interests must give way to larger public interests in times of a pandemic:

26                  In a pandemic situation, these principles may sometimes be in
                    tension. For instance, the obligation to provide a needed resource to
27
                    the extremely ill may conflict with the need to promote the common
28                  good by giving those same resources to people who are more likely
                                                      3
                                                  Defs.’ Opp. Pls.’ Mot. to Strike (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6997 Filed 12/17/20 Page 4 of 5


 1                  to survive. In such situations it is widely accepted that medical
                    institutions must shift from their traditional focus on individual
 2                  patients to a focus on populations, the common good, and the
 3                  protection of civil society—that is, a shift to crisis standards of care.

 4   (ECF No. 6976-1 ¶¶ 7 and 8.) Efforts to prevent the spread of coronavirus throughout DSH’s

 5   intermediate care facilities unquestionably benefit all the Coleman class members who waited or

 6   are waiting for admission into those facilities. Thus, it would be improper to presume harm to

 7   those class members in this context.

 8         The declarations of Drs. Scott, Meyer, and Stahl also address the question of whether the

 9   Court should presume harm, pointing out that the Court should not countenance it because

10   patients are not being harmed. Each of these highly qualified and experienced psychiatrists

11   evaluated the clinical records of various patients identified by Plaintiffs and found that these

12   patients have not suffered harm due to any delays in transfer to DSH. (See ECF No. 6976-3 at

13   ¶ 15; ECF No. 6976-4 at ¶ 34; ECF No. 6976-5 at ¶ 29.) These evaluations, conducted by well-

14   respected experts in psychiatry, demonstrate why the Court should not presume harm based solely

15   on delays in transfer to DSH inpatient care, and they are therefore clearly relevant to the Court’s

16   inquiry.

17   II.   CONVERSELY, IF DEFENDANTS’ DECLARATIONS ARE STRICKEN, THIS COURT MUST
           STRIKE PLAINTIFFS’ NEW EVIDENCE FOR THE SAME REASONS.
18

19         It is disingenuous of Plaintiffs to argue that Defendants should not be allowed to introduce

20   new evidence when, in their closing brief, they submitted testimony—and thousands of pages of

21   additional evidence—that the Court previously excluded during the October 23 evidentiary

22   hearing. Based on Defendants’ objection, this Court excluded Dr. Stewart’s testimony regarding

23   specific Coleman patients whose transfers to DSH were delayed due to COVID-19 screening

24   protocols. (10/23/20 Hrg. Tr. at 270:9 – 271:11.) The Court has never reversed that ruling, nor

25   did it invite Plaintiffs to submit additional evidence with their closing argument. Notwithstanding

26   Defendants’ sustained objection to Dr. Stewart’s testimony, Plaintiffs have repeatedly ignored the

27   Court’s ruling, including an entirely new Dr. Stewart declaration with their closing brief, and

28   citing again to that declaration in their response to the Court’s November 17 order. (ECF No.
                                                       4
                                                   Defs.’ Opp. Pls.’ Mot. to Strike (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6997 Filed 12/17/20 Page 5 of 5


 1   6948-1 and ECF No. 6975 at 2 and 4.) Defendants’ declarations—submitted in direct response to

 2   a specific request from the Court to address a question that was not posed at the evidentiary

 3   hearing—are wholly different from Plaintiffs’ repeated attempts to introduce excluded testimony,

 4   even before the Court requested additional briefing about presumed harm. However, if the Court

 5   were to conclude that Defendants’ declarations are improper, then the Court must also strike the

 6   declaration of Dr. Stewart. To rule otherwise would be manifestly unjust and inconsistent.

 7                                            CONCLUSION
 8         Along with the written response to the Court’s new question seeking supplemental briefing

 9   after the conclusion of the October 23 evidentiary hearing, Defendants provided succinct

10   declarations demonstrating that patient harm cannot be presumed from delayed transfer to DSH

11   inpatient hospital care. Plaintiffs’ objections to this evidence are unfounded and hypocritical, and

12   the declarations should not be stricken. If the Court elects to disregard Defendants’ supporting

13   declarations, however, it should also disregard Dr. Stewart’s testimony, which the Court properly

14   excluded during the hearing.

15   Dated: December 17, 2020                              Respectfully Submitted,
16                                                         XAVIER BECERRA
                                                           Attorney General of California
17                                                         ADRIANO HRVATIN
                                                           Supervising Deputy Attorney General
18
                                                           /s/ Lucas L. Hennes
19
                                                           LUCAS L. HENNES
20                                                         Deputy Attorney General
                                                           Attorneys for Defendants
21

22

23

24

25

26

27

28
                                                      5
                                                  Defs.’ Opp. Pls.’ Mot. to Strike (2:90-cv-00520 KJM-DB (PC))
